Case 3:18-cv-16593-MAS-TJB Document 13-5 Filed 04/12/19 Page 1 of 2 PageID: 238



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 LESLIE A. FARBER, LLC
 33 Plymouth Street, Suite 204
 Montclair, NJ 07042
 Ph. (973) 509-8500
 email: LFarber@LFarberLaw.com
 Attorneys for Defendant John Doe subscriber assigned IP address 76.117.94.168

 STRIKE 3 HOLDINGS, LLC,                                Hon. Michael A. Shipp, U.S.D.J.

                                         Plaintiff, Case No. 3:18-cv-16593-MAS-TJB

                        vs.                                           CIVIL ACTION

 JOHN DOE SUBSCRIBER ASSIGNED IP                                         ORDER
 ADDRESS 76.117.94.168,

                                       Defendant.

        THIS MATTER, having been brought before the Court on the application of Leslie A.

 Farber, LLC, attorneys for defendant John Doe subscriber assigned IP address 76.117.94.168, for

 an Order Clawing Back and Replacing the originally filed ECF Document 6-2 in support of

 defendant’s Motion to Quash plaintiff’s subpoena to Comcast and other relief with the version

 currently on Pacer, precluding plaintiff from using or relying on any of the information in the

 originally filed ECF document 6-2 that identifies defendant in any way for its opposition to

 plaintiff’s motion to quash or for any other purpose, and requiring that plaintiff destroy all copies

 of the original document, and the Court having considered the moving and opposing papers and any

 arguments of counsel, and good cause having been shown;

        IT IS on this         day of            , 2019,

        ORDERED that defendant’s Motion is hereby Granted; and




                                                    1
Case 3:18-cv-16593-MAS-TJB Document 13-5 Filed 04/12/19 Page 2 of 2 PageID: 239



        IT IS FURTHER ORDERED the originally filed ECF document 6-2 shall remain stricken

 from the Court’s record and shall remain replaced with the version of that document now on the

 Court’s record; and

        IT IS FURTHER ORDERED that plaintiff shall not use or rely on any of the information in

 that originally filed document for its opposition to plaintiff’s motion to quash or for any other

 purpose; and

        IT IS FURTHER ORDERED that plaintiff shall destroy all copies of the original document;

 as soon as practical.


                                                     __________________________________




                                                2
